200 F.3d 229 (5th Cir. 1998)
JUATASSA SIMS, Plaintiff-Appellant,v.KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 98-60126Summary Calendar
IN THE UNITED STATES COURT OF APPEALs, FIFTH CIRCUIT
November 6, 1998

Appeal from the United States District Court for the Northern District of Mississippi, Neal B. Jr., Chief Judge.
Before POLITZ, Chief Judge, STEWART and PARKER, Circuit Judges.
PER CURIAM:


1
Juatassa Sims appeals the district court's affirmance of the Commissioner's denial of her application for disability insurance benefits, contending that the administrative law judge: (1) failed to afford proper weight to a psychologist's opinion that she was severely depressed; (2) improperly excluded certain of her impairments in assessing her residual function capacity; and (3) should have ordered a consultative examination to assess her mental impairments.  We affirm.


2
We lack jurisdiction to review Sims's second and third contentions because they were not raised before the Appeals Council.1  The first contention is without merit because the ALJ is entitled and expected to determine the credibility of medical experts and to weigh their opinions accordingly.2  Concluding that the findings of the ALJ are supported by substantial evidence, the judgment appealed is AFFIRMED.3



Notes:


1
 Paul v. Shalala, 29 F.3d 208 (5th Cir. 1994).


2
 Greenspan v. Shalala, 38 F.3d 232 (5th Cir. 1994).


3
 Villa v. Sullivan, 895 F.2d 1019 (5th Cir. 1990).